DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 24-27 have been amended, claims 1-6, 15 and 17 have been canceled, and new claims 32-35 have been added as requested in the amendment filed October 11, 2022. Following the amendment, claims 19-35 are pending in the present application.

2.	Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2021 and February 3, 2022.

3.	 Claims 19-28 and 32-35 are under examination in the current office action.

Withdrawn Objections and Claim Rejections
4.	The objection to the Drawings for containing descriptions of color features is withdrawn in view of applicant’s amendments to the Brief Description of the Drawings in the Specification.

5.	The rejection of claims 24-27 under 35 U.S.C. 112(b) as being indefinite, set forth at section 8 of the 04/28/2022 Office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

Maintained Claim Rejections
Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 19-28 and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  The rejection is maintained for reasons of record for claims 19-28 and is further applied to new claims 32-35.

7.	Claims 19-28 and 32-35 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  The rejection is maintained for reasons of record for claims 19-28 and is further applied to new claims 32-35.

The bases of the above rejections have been set forth previously (see sections 6 and 7, respectively, of the 04/28/2022 Office action) and therefore will not be reiterated here.

Response to Arguments
8.	With respect to the rejection under 35 U.S.C. 101, applicant points to page 48 and the background section of the specification in arguing that one of skill in the art would understand, based upon the teachings of the application, that the claimed polypeptides and protein assemblies can be used, for instance, in molecular recognition and modular scaffolding applications, as improvements over naturally occurring repeat proteins. Applicant asserts that such scaffolds are widely used in the art, and therefore provide the requisite specific and substantial asserted utility for the claimed invention.
	With respect to the rejection under 35 U.S.C. 112(a), applicant reiterates the arguments presented above.
9.	Applicant’s arguments have been considered but are not persuasive. While the computationally-designed polypeptides may represent an improvement over naturally occurring repeat proteins, the claimed polypeptides and protein assemblies themselves are not disclosed as having a specific function or activity, and are not an end-point effort per se but rather tools that can be used to further research and understand the function of other proteins and biological systems. Thus in contrast to applicant’s arguments, this is a general utility, not a specific and substantial asserted utility. 
Again, an assertion or general statement that the claimed polypeptides may be used in molecular recognition and modular scaffolding applications is insufficient to define a specific utility of the invention.  And for an invention to have a substantial utility at the time of filing, an application must show that the invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research.  The claimed polypeptides themselves are not the end of a research effort, but rather tools to be used along the way in the search for a practical utility of other proteins, chemicals or molecules. Thus, the present invention lacks a substantial utility.  
Accordingly, the claimed invention does not satisfy the utility requirement and therefore the rejections under 35 U.S.C. 101 and 112(a) are maintained.

Conclusion
10.	No claims are allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	WO 2017/096236 A1 by Bradley et al. discloses designed circular tandem repeat proteins with repetitive alpha ()-helical structures joined by linkers. However, these molecules have structures that are distinct from the polypeptides and protein assemblies of the instant invention.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649